                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

 ANDRE KIMBROUGH,                                  )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    NO. 1:19-CV-00048
                                                   )
 CORE CIVIC, et al.,                               )    JUDGE CAMPBELL
                                                   )    MAGISTRATE JUDGE
         Defendants.                               )    NEWBERN

                                         MEMORANDUM

       Plaintiff Andre Kimbrough, an inmate of the South Central Correctional Facility (“SCCF”)

in Clifton, Tennessee, filed this pro se, in forma pauperis action under 42 U.S.C. § 1983 against

Core Civic and Jamie Gardner, the Health Services Administrator at SCCF, alleging violations of

Plaintiff’s civil and constitutional rights. (Doc. No. 1).

       The complaint is before the Court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.     PLRA Screening Standard

        Under 28 U.S.C. § 1915(e)(2)(B), a court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).




                                                  1
        The Sixth Circuit has confirmed that the dismissal standard articulated by the Supreme

Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), “governs dismissals for failure to state a claim under those statutes because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010). Thus, to survive scrutiny on initial review, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must

(1) view the complaint in the light most favorable to the plaintiff and (2) take all well-pleaded

factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561F.3d 478, 488 (6th Cir.

2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)) (citations omitted).

        A court must construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d

736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).




                                                   2
II.     Section 1983 Standard

        Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

III.    Alleged Facts

        The complaint alleges that, on May 14, 2018, Plaintiff’s hand was injured while working

at his SCCF gym job. The recreation supervisor called the medical department, and Plaintiff went

to the medical department that day. However, no x-ray technician was present so Plaintiff’s hand

could not be x-rayed. Plaintiff received a physical examination and was told to return to the next

day. Plaintiff returned to the medical department the following day and received an x-ray. The x-

ray technician told Plaintiff that a bone in his hand was broken and told a doctor that Plaintiff

needed a cast. However, the medical staff refused to place Plaintiff’s hand in a cast for three

weeks, during which time Plaintiff experienced “excruciating” pain. Finally, on June 7, 2018,

Plaintiff’s hand was placed in a cast. (Doc. No. 1 at 4).

IV.     Analysis

        Plaintiff names two Defendants to this action: Core Civic and Jamie Gardner. (Doc. No.

1 at 4). Plaintiff indicates that he sues Gardner in his/her individual and official capacities. (Id. at

1). Plaintiff also indicates that he intends to name additional Defendants at a later date. (Id.)


                                                   3
       A.      Jamie Gardner

       The complaint identifies Gardner as the Health Services Administrator at SCFF. (Id. at 4).

Failure to provide medical care, including care for mental health conditions, may give rise to a

violation of a prisoner’s rights under the Eighth Amendment. The United States Supreme Court

has held that deliberate indifference to serious medical needs of prisoners constitutes the

unnecessary and wanton infliction of pain proscribed by the Eighth Amendment. Estelle v.

Gamble, 429 U.S. 97, 104 (1976); Brooks v. Celeste, 39 F.3d 125, 127 (6th Cir. 1994). A claim

of deliberate indifference to a prisoner’s medical needs under the Eighth Amendment has both an

objective and subjective component. Rouster v. Cnty. of Saginaw, 749 F.3d 437, 446 (6th Cir.

2014). A plaintiff satisfies the objective component by alleging that the prisoner had a medical

need that was “sufficiently serious.” Id. (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994).

A plaintiff satisfies the subjective component “by alleging facts which, if true, would show that

the official being sued subjectively perceived facts from which to infer substantial risk to the

prisoner, that he did in fact draw the inference, and that he then disregarded that risk.” Id.

Deliberate indifference “entails something more than mere negligence,” Farmer, 511 U.S. at 835,

but can be “satisfied by something less than acts or omissions for the very purpose of causing harm

or with knowledge that harm will result.” Id.

       With regard to the objective component, the complaint does not allege that Plaintiff

received no medical care whatsoever for his broken hand; instead, the complaint alleges that his

medical care was delayed for three weeks. Where the alleged constitutional violation is a delay in

medical treatment for a serious medical need, a slightly different analysis is employed to determine

whether a plaintiff has satisfied the objective element of the test. For example, a court must

examine the effect of the delay to ascertain whether the deprivation was sufficiently grave that it

                                                 4
posed a substantial risk of serious harm. Napier v. Madison County, 238 F.3d 739, 742 (6th Cir.

2001). Where the delay-of-treatment claim involves an injury that is not obvious, a plaintiff must

submit verifying medical evidence showing the detrimental effect of the delay. Blackmore v.

Kalamazoo County, 390 F.3d 890, 898 (6th Cir. 2004) (citing Napier, 238 F.3d. at 742-43). Where

the delay-of-treatment claim involves an obvious injury, a plaintiff makes the necessary showing

by demonstrating that he experienced the need for medical treatment and that the need was not

addressed within a reasonable time. Id. at 900. Where the injury is evident, the detrimental effect

of the delay is not at issue because it is the delay itself which creates the substantial risk of harm.

Id. at 890.

        Here, the complaint alleges Plaintiff’s broken hand was diagnosed by an x-ray technician

and communicated to the SCCF medical staff on the day after Plaintiff sustained the injury.

Arguably, the complaint alleges that Plaintiff’s medical need was obvious. See Johnson v. Karnes,

398 F.3d 868, 874 (6th Cir. 2005) (quoting Danese v. Asman, 875 F.2d 1239, 1244 (6th Cir. 1989)

(“Although the right to adequate medical care does not encompass the right to be diagnosed

correctly, [the Sixth Circuit] has ‘long held that prison officials who have been alerted to a

prisoner’s serious medical needs are under an obligation to offer medical care to such a

prisoner.’”)). As to whether Plaintiff’s medical need was addressed within a reasonable time, the

courts in this Circuit have not established what is a reasonable length of time within which to

provide medical care for a prisoner’s obvious, serious injury. In one instance, a two day delay was

found to be unreasonable, where the defendants knew that the prisoner was vomiting and

complaining that he had had sharp and severe stomach pains for a prolonged period of time--

symptoms later characterized as “classic symptoms of appendicitis.” Blackmore, 390 F.3d at 898.

In another case, a two hour delay in obtaining medical care for an arrestee's broken hand--though


                                                  5
an obvious and serious medical need--was found not to be an unreasonable time frame. Hubbard

v. Gross, No. 05-5088, 2006 WL 2787004, at *5 (6th Cir. Sept. 27, 2006). Likewise, an eight hour

delay in providing medical treatment for a prisoner's broken wrist was held not to be a

constitutional violation. Gray v. Dorning, 202 F.3d 268, 1999 WL 1336118, *1 (6th Cir. Dec. 20,

1999). However, in yet another case, a one day delay in providing medical care for a prisoner-

plaintiff’s facial fractures and broken hand was found to be a triable issue. Frazier v. Ramsey, No.

2:04-CV-265, 2006 WL 2981217, at *4 (E.D. Tenn. Oct. 16, 2006). In short, what is a reasonable

time to delay medical care for a serious medical need depends upon the circumstances in a given

case and, viewing the allegations in the light most favorable to the pro se Plaintiff, the Court

concludes that the complaint states an actionable Eighth Amendment claim that it was

unreasonable to wait three weeks to provide medical care for Plaintiff’s broken bone.

       With regard to the subjective component of Plaintiff’s claim, deliberate indifference is

manifested when a defendant intentionally denies or delays access to medical attention for a serious

medical need. Estelle, 429 U.S. at 104. Here, the complaint alleges that “the medical staff treated

[Plaintiff] with the most cruel and unusual punishment imaginable” because they refused to treat

Plaintiff’s broken bone for a period of three weeks and two days, despite being aware of Plaintiff’s

“23 days of excruciating pain.” (Doc. No. 1 at 4). Presumably, as the Healthcare Administrator,

Gardner is a member of SCCF’s medical staff to which the complaint refers. For purposes of the

required PLRA screening, the Court finds that the complaint’s allegations state a colorable claim

that Defendant Gardner acted with deliberate indifference in delaying the treatment of Plaintiff’s

broken hand. Consequently, Plaintiff’s claim against Gardner in his/her individual capacity

survives the required PLRA screening and will proceed to further development.




                                                 6
        Plaintiff’s claims against Gardner in his/her official capacity are claims against his/her

employer, which appears to be Core Civic. The Court will address Plaintiff’s claims against Core

Civic next.

        B.      Core Civic

        Because it performs a traditional state function in operating a state prison, Core Civic acts

under the color of state law. Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir.1996). Core

Civic is not entitled to Eleventh Amendment immunity and may be liable under Section 1983 “if

its official policies or customs resulted in injury to the plaintiff.” O'Brien v. Mich. Dep't of Corr.,

592 Fed. App’x 338, 341 (6th Cir. 2014); see also Mason v. Doe, No. 3:12CV-P794-H, 2013 WL

4500107, at *1 (W.D. Ky. Aug. 21, 2013) (collecting cases) (“a private corporation may be liable

under § 1983 when an official policy or custom of the corporation causes the alleged deprivation

of a federal right”).

        To hold Core Civic liable, Plaintiff cannot rely on the theory of respondeat superior or

vicarious liability. See Street, 102 F.3d at 818. Liability attaches only if Core Civic’s policies were

shown to be the “moving force” behind Plaintiff's injury. City of Canton v. Harris, 489 U.S. 378,

388, 109 S. Ct. 1197, 103 L. Ed. 2d 412 (1989). Here, however, the complaint does not describe

how a Core Civic policy is responsible in full or in part for Plaintiff’s injury. Moreover, an

allegation that Core Civic had a duty to hire and train competent staff is insufficient to identify a

Core Civic policy and tie that policy to Plaintiff’s injury. See Baxter v. Corizon Health, Inc., No.

1:14-cv-1347-JDT-egb, 2015 WL 5707062, at *5 (W.D. Tenn. Sept. 28, 2016). Therefore, for

purposes of the initial screening of Plaintiff’s claims against Core Civic required by the PLRA, the

Court finds that the complaint as it presently reads fails to state Section 1983 claims upon which

relief may be granted against Core Civic.

                                                  7
V.     Conclusion

       Having screened the complaint pursuant to the PRLA, the Court finds that the complaint

states colorable Eighth Amendment deliberate indifference to serious medical needs claims against

Jamie Gardner in his/her individual capacity. The Court finds that Plaintiff’s allegations are not

frivolous or malicious, and that Gardner must respond to Plaintiff’s allegations.

       However, Plaintiff’s allegations against Core Civic fail to state claims for which relief may

be granted.   28 U.S.C. § 1915A. Those claims and Defendant, therefore, will be dismissed. 28

U.S.C. § 1915(e)(2).

       An appropriate Order will be entered.



                                             ____________________________________
                                             WILLIAM L. CAMPBELL, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                 8
